PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NISHIDA et al.
Application No. 16/162,137
Filed: 16 Oct 2018
For: IMAGE PROCESSING APPARATUS FOR CONTROLLING A SCANNER

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.55(c), filed October 16, 2018, to restore the right of priority to prior filed Japanese Application No. 2017-158895, filed August 21, 2017.

The petition is GRANTED.

This pending application was filed more than twelve months after the filing date on which the foreign application, for which benefit is now sought.  However, since this pending application was filed within two months of the expiration of the foreign application, this is an appropriate petition under the provisions of 37 CFR 1.55(c).

A petition under 37 CFR 1.55(c) to restore the right of priority to a prior application requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country (or intellectual property authority), and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m); and
	(3)	a statement that the delay in filing the subsequent application within the period set forth in  37 CFR 1.55(b) was unintentional (the Director may require additional information where there is a question whether the delay was unintentional).

On October 16, 2018, applicant filed an ADS which identifies the foreign application for which priority is claimed by application number, country and filing date, the required petition fee of $2000, and a proper statement of unintentional delay in filing the subject nonprovisional application. 

All of the above requirements having been satisfied, the right of priority under 35 U.S.C. 
§ 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is restored and the claim for priority is accepted as being unintentionally delayed.

The granting of the petition to accept the delayed benefit claim to the prior-filed application under 37 CFR 1.55(c) should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  In order for this application to be entitled to the benefit of the prior-filed application, all other requirements under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. 365 (a) or (b), and 37 CFR 1.55(a)(1) must be met.  The examiner will, in due course, consider this benefit claim and determine whether this application is entitled to the benefit of the earlier filing date.

The first filing receipt, mailed December 11, 2018, prematurely included the priority claim to the prior-filed foreign application.  The priority claim to Japanese Application No. 2017-158895, filed August 21, 2017, should not have been recognized until after the petition under 37 CFR 1.55(c) was granted. This decision ratifies the foreign priority data listed in the Foreign Applications section of the December 11, 2018 filing receipt and the corrected filing receipt, mailed May 24, 2021.

The priority document was electronically retrieved on December 25, 2018.

Any inquiries directly pertaining to this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET